Opinions of the United
2004 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


2-5-2004

Buss v. Quigg
Precedential or Non-Precedential: Non-Precedential

Docket No. 02-4053




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2004

Recommended Citation
"Buss v. Quigg" (2004). 2004 Decisions. Paper 1023.
http://digitalcommons.law.villanova.edu/thirdcircuit_2004/1023


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2004 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                                     NOT PRECEDENTIAL
                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                _______________

                                     No: 02-4053
                                   _______________

             *MARIA T. BUSS, Individually and as Administratrix for the
                Estate of Cyril F. Buss, Sr. Deceased; DANA BUSS

                                            v.

 JOHN QUIGG, Corporal; CAPTAIN LNU; LIEUTENANT LNU; SERGEANT LNU,

                                        Corporal John Quigg,
                                                    Appellant

                                (*Amended per Clerk's Order on 12/5/02)
                                   _______________

                      Appeal from the United States District Court
                        for the Eastern District of Pennsylvania
                         (D.C. Civil Action No. 01-cv-03908 )
                      District Judge: Honorable Berle M. Schiller
                                   _______________

                      Submitted Under Third Circuit LAR 34.1(a)
                                on December 19, 2003

                      Before: ROTH and M cKEE, Circuit Judges
                              CUDAHY*, Circuit Judge


                            (Opinion filed: February 5, 2004)


        * Honorable Richard D. Cudahy, Circuit Court Judge for the Seventh Circuit,
sitting by designation.
                                        OPINION


ROTH, Circuit Judge:

       Maria T. Buss, suing on behalf of herself, the estate of her late husband, and their

daughter, brought a 42 U.S.C. § 1983 action in the United States District Court for the

Eastern District of Pennsylvania against Pennsylvania State Police Corporal John Quigg

and three unnamed supervising officers. Buss’s claims against Quigg included invasion

of privacy, assault and battery, use of excessive force, illegal detention, false arrest, arrest

without probable cause, arrest and detention without due process, unlawful entry, and

false imprisonment. As to the unnamed supervising officers, Buss claimed that they had

failed to adequately train, supervise and take remedial action against Quigg. The District

Court granted summary judgment in favor of Quigg all claims except for unlawful entry

and excessive force. Buss subsequently abandoned her claims against the three unnamed

supervising officers. A jury found that Quigg had unlawfully entered the Buss home but

that he had not used excessive force. The jury did not award any damages to plaintiffs in

spite of its finding because of an error in the District Court’s instructions. The District

Court sought to rectify this error by granting plaintiffs nominal damages of one dollar

each. Pursuant to 42 U.S.C. § 1988, the District Court also awarded Buss, as the




                                               2
prevailing party, $34,660 in attorney’s fees and $3,479 in costs1 . Quigg now appeals

arguing that Farrar v. Hobby, 506 U.S. 103 (1992), prevents civil rights plaintiffs, who

obtain only nominal damages on one of multiple claims, from receiving attorneys fees.

Alternatively, Quigg argues that the District Court abused its discretion in refusing to

reduce the fee award for limited success.

       We have jurisdiction of this appeal pursuant to 28 U.S.C. § 1291. We review an

award of attorney’s fees for abuse of discretion. General Instrument Corp. v. Nu-Tek

Elecs. & Mfg., 197 F.3d 83, 91 (3d Cir. 1999). The “question of what standards to apply

in calculating an award of attorney’s fees is a legal question, and therefore we exercise

plenary review over this issue.” Id. (quoting Washington v. Philadelphia County Ct. of

Common Pleas, 89 F.3d 1031, 1034-35 (3d Cir. 1996)).

       When assessing whether a plaintiff who has won only nominal damages may

reasonably be awarded fees, courts look to the “degree of success obtained.” Farrar at

114. “[W]hen a plaintiff recovers only nominal damages because of his failure to prove

an essential element of his claim for monetary damages, the only reasonable fee is usually

no fee at all.” Id. at 115. Justice O’Connor’s concurrence in Farrar also pointed to three

relevant indicia of success: the extent of relief, the significance of the legal issue on




       1
       We note that Buss originally sought $35,560 in attorneys fees and $7,979 in costs.
The District Court reduced the attorneys fees to deduct 4.5 hours spent on non-legal
work; the District Court also allowed only $3,479 in costs, excluding $4,500 in non-
compensable expert fees.

                                              3
which the plaintiff prevailed, and the public purpose served by the litigation. Id. at 122.

       When considering the reasonableness of an award of attorneys fees, the amount

awarded “should reflect the extent to which the litigant was successful.” Washington, 89

F.3d at 1043 (citing Hensley v. Eckerhart, 461 U.S. 424, 440 (1983) (stating “[a] reduced

fee award is appropriate if the relief, however significant, is limited in comparison to the

scope of the litigation as a whole.”)).

       Turning to the merits of Quigg’s first argument, we agree with the District Court

that, although the plaintiffs won only a partial victory, they were the prevailing party.

The determination that Buss and her family acted rightly in defending their Fourth and

Fourteenth Amendment rights is significant relief under Farrar. This is especially so

when coupled with the legal significance of unreasonable search and seizure and the

public purpose of deterring such behavior. We conclude also that the illegal entry

component was a central element of Buss’s claim. For these reasons, we agree with the

District Court in finding that Buss did achieve a significant degree of success in

prosecuting her claim and that Buss could recover attorneys fees in spite of the nominal

damages she received.

       As to Quigg’s alternative argument that the District Court abused its discretion in

refusing to adjust the fee award for limited success, we note that Buss’s successful and

unsuccessful claims arise out of a common core of facts – Quigg’s unlawful entry –

“making it difficult to divide the hours expended on a claim-by-claim basis.” Hensley,



                                              4
461 U.S. at 435. Quigg correctly points out, however, that reductions may be in order for

partial success “even where the plaintiffs’ claims were inter-related, nonfrivolous, and

raised in good faith.” Id. at 436. In this case, Buss succeeded only on the unlawful entry

claim. Comparing that success to the scope of the litigation as a whole, Quigg’s

argument is not entirely without merit. Yet “when the trial court applies the correct legal

standard, the court has discretion in determining the actual [attorneys] fees award.”

Abrams v. Lightolier, Inc., 50 F.3d 1204, 1222 (3d Cir. 1995) (citing Hensley 461 U.S. at

437; Blum v. Witco Chem. Corp., 829 F.2d 367, 378 (3d Cir. 1987)). Based on our

review of the record, it is evident that the district judge carefully considered the claims on

which Buss did not succeed and made a reasoned judgment that the time spent on these

claims did not justify a reduction in the fees award. We therefore conclude that the

District Court did not abuse its discretion in the amount of attorneys fees awarded .

       For the reasons stated above, we will affirm the judgment of the District Court.



TO THE CLERK OF COURT:

       Please file the foregoing opinion.




                                                     /s/ Jane R. Roth
                                                          Circuit Judge




                                              5